F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              SEP 26 2002
                            FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

    BOBBY E. HAZEL,

                Plaintiff - Appellant,

    v.                                                   No. 01-1409
                                                     (D.C. No. 00-B-1435)
    RAY HOLT, Warden, United States                     (D. Colorado)
    Penitentiary; G. L. HERSHBERGER,
    Regional Director,

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before O’BRIEN and PORFILIO , Circuit Judges, and             KANE , ** Senior District
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Bobby E. Hazel, a federal prisoner appearing pro se, appeals from

the dismissal of his civil rights suit filed under   Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics        , 403 U.S. 388 (1971). He also moves

to proceed on appeal without prepayment of fees and costs. We have jurisdiction

under 28 U.S.C. § 1291, and affirm.

       Plaintiff challenged the classification assigned after he was transferred

from a facility in Allenwood, Pennsylvania, to the United States Penitentiary

(USP) in Florence, Colorado. He contended that officials at USP-Florence placed

him in the restrictive K & C Model Management Program based on erroneous

information that he had stabbed another prisoner at the Allenwood facility with a

weapon. He asserted that defendants’ reliance on this information without giving

him an opportunity to challenge it violated his constitutional rights.

       Defendants moved to dismiss the complaint for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1) and for failure to state a claim under

Rule 12(b)(6). The magistrate judge recommended that plaintiff’s complaint be

dismissed. The district court reviewed the recommendation de novo, adopted it,

and dismissed the complaint.




                                               -2-
       Plaintiff argues on appeal that: (1) he was given limited access to the

prison law library, which violated his right of access to the courts; (2) he was

provided no way to challenge and have expunged the allegedly erroneous

information that he stabbed another prisoner with a weapon; and (3) the district

court abused its discretion by denying him leave to supplement his complaint with

a claim of confiscation of legal documents.

       We review de novo a district court’s dismissal of a complaint under

Rule 12(b)(1) for lack of subject matter jurisdiction.     Williams v. United States ,

957 F.2d 742, 743 (10th Cir. 1992). Likewise, we review de novo the dismissal

of a complaint under Rule 12(b)(6) for failure to state a claim.     Kidd v. Taos Ski

Valley, Inc. , 88 F.3d 848, 854 (10th Cir. 1996). Because plaintiff is pro se, we

construe his pleadings liberally.    Haines v. Kerner , 404 U.S. 519, 520-21 (1972)

(per curiam).

       We have carefully reviewed the parties’ briefs and the record on appeal. We

conclude that plaintiff had no right to any level of due process before he was

placed in the K & C Model Management Program.            See Hewitt v. Helms , 459 U.S.

460, 466-68 (1983). Further, he has not stated a claim for denial of access to the

courts. See Cosco v. Uphoff , 195 F.3d 1221, 1224 (10th Cir. 1999). Plaintiff’s

other issue is without merit.




                                             -3-
      The judgment is AFFIRMED. Appellant’s motion to proceed on appeal

without prepayment of fees and costs is granted, and appellant is reminded that he

is obligated to continue making partial payments toward the balance of his

assessed fees and costs until they are paid in full. The mandate shall issue

forthwith.



                                                    Entered for the Court



                                                    John L. Kane
                                                    Senior District Judge




                                         -4-